Name: 2014/956/EU: Council Decision of 23 July 2014 on the signing, on behalf of the European Union and its MemberÃ States, and provisional application, of the Protocol to the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their MemberÃ States, of the one part, and the Russian Federation, of the other part, to take account of the accession of the Republic of Croatia to the European Union
 Type: Decision
 Subject Matter: European construction;  Europe;  international affairs
 Date Published: 2014-12-31

 31.12.2014 EN Official Journal of the European Union L 373/1 COUNCIL DECISION of 23 July 2014 on the signing, on behalf of the European Union and its Member States, and provisional application, of the Protocol to the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and the Russian Federation, of the other part, to take account of the accession of the Republic of Croatia to the European Union (2014/956/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 91, 100(2), 207 and 212, in conjunction with Article 218(5) thereof, Having regard to the Act of Accession of the Republic of Croatia, and in particular the second subparagraph of Article 6(2) thereof, Having regard to the proposal from the European Commission, Whereas: (1) In accordance with Article 6(2) of the Act of Accession of the Republic of Croatia, the accession of the Republic of Croatia to the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and the Russian Federation, of the other part (1) (the Agreement), is to be agreed by means of a protocol to the Agreement (the Protocol). In accordance with Article 6(2) of the Act of Accession, a simplified procedure is to apply to such accession, whereby a protocol is to be concluded by the Council, acting unanimously on behalf of the Member States, and by the third countries concerned. (2) On 14 September 2012, the Council authorised the Commission to open negotiations with the third countries concerned. The negotiations were successfully concluded with the Russian Federation. This was confirmed in an exchange of notes on 24 September 2013. (3) The Protocol should be signed on behalf of the Union and its Member States, subject to its conclusion at a later date. (4) The conclusion of the Protocol is subject to a separate procedure as regards matters falling within the competence of the European Atomic Energy Community. (5) In view of the accession of the Republic of Croatia to the Union on 1 July 2013, the Protocol should be applied on a provisional basis from that date, HAS ADOPTED THIS DECISION: Article 1 The signing, on behalf of the European Union and its Member States, of the Protocol to the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and the Russian Federation, of the other part, to take account of the accession of the Republic of Croatia to the European Union is hereby authorised, subject to the conclusion of the Protocol. The text of the Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Protocol on behalf of the European Union and its Member States. Article 3 The Protocol shall be applied on a provisional basis, as from 1 July 2013, pending the completion of the procedures for its conclusion. Article 4 This Decision shall enter into force on the date of its adoption. Done at Brussels, 23 July 2014. For the Council The President S. GOZI (1) OJ L 327, 28.11.1997, p. 3.